Exhibit 10.2                        
 
PG&E CORPORATION
DEFINED CONTRIBUTION EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN




Effective as of January 1, 2013 (the “Effective Date”), PG&E Corporation adopted
this Plan for the benefit of a select group of management or highly compensated
employees of PG&E Corporation and its Participating Subsidiaries.  This Plan was
further amended effective September 17, 2013, with respect to certain vesting
and deferral election provisions. The Plan is an unfunded arrangement and is
intended to be exempt from the participation, vesting, funding and fiduciary
requirements set forth in Title I of ERISA.


Article 1 – Definitions


When used in this Plan, the following words, terms and phrases have the meanings
given to them in this Article unless another meaning is expressly provided
elsewhere in this document. When applying these definitions and any other word,
term or phrase used in this Plan, the form of any word, term or phrase will
include any and all of its other forms.


1.01           “Account” means the bookkeeping account established for each
Eligible Employee as provided in Section 5.01 hereof.


1.02           “Aggregated Plan” means any arrangement that, along with this
Plan, would be treated as a single nonqualified deferred compensation plan under
Treasury Regulation Section 1.409A-
1(c)(2).


1.03           “Board” means the Board of Directors of Company.
 
 
1.04           “Code” means the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code shall include such
section, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation amending, supplementing, or superseding such
section.


1.05           “Committee” means the Compensation Committee of the Board, as it
may be constituted from time to time.


1.06           “Company” means PG&E Corporation, a California corporation.


1.07           “Company Contribution” means a deemed contribution that is
credited to an Eligible Employee’s Account in accordance with the terms of
Article 2 hereof.


1.08           “Eligible Employee” means any individual who (i) was a
participant in the SERP and elects to switch under the Pacific Gas and Electric
Company Retirement Plan for Management Employees to a cash-balance formula
pension benefit effective January 1, 2014, (ii) becomes an Officer in Bands I-V
of Company or a Participating Subsidiary on or after the Effective Date; or
(iii) is an employee of Company or a Participating Employer, and is designated
as a Plan Participant by the Chief Executive Officer of
Company.  Notwithstanding the forgoing, any individual who is a participant in
the Excess Plan shall not become an Eligible Employee until

 
1

--------------------------------------------------------------------------------

 

 
January 1 of the calendar year after satisfying any of the criteria in
(ii)-(iii) above.  If an individual ceases to be an Officer in Bands I-V or if
his or her participation in this Plan is terminated by the Chief Executive
Officer, then any accrued benefits will be handled in accordance with Article 6.


1.09           “Employer” means any entity that employs an Eligible Employee,
whether that entity is the Company or any of the Participating Subsidiaries
designated by the Plan Administrator.


1.10           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.


1.11           “Excess Plan” means the Retirement Excess Plan of the Pacific Gas
and Electric Company, as amended from time to time.


1.12           “Investment Fund” means each deemed investment vehicle which
serves as a means to measure value, increases or decreases with respect to an
Eligible Employee’s Account.


1.13           “Participating Subsidiary”  means a United States-based
subsidiary of Company, which has been designated by the Plan Administrator as a
Participating Subsidiary under this Plan and which has agreed to make payments
or reimbursements with respect to its Eligible Employees pursuant to Section
11.04.  At such times and under such conditions as the Plan Administrator may
direct, one or more other subsidiaries of Company may become Participating
Subsidiaries or a Participating Subsidiary may be withdrawn from the Plan.  An
initial list of the Participating Subsidiaries is contained in Appendix A to
this Plan.


1.14            “Plan” means the PG&E Corporation Defined Contribution Executive
Supplemental Retirement Plan.


1.15           “Plan Year” means each calendar year during which the Plan is in
effect


1.16           “SERP” means the Supplemental Executive Retirement Plan of PG&E
Corporation, as amended from time to time.


1.17           “Salary” means only the gross amount of an Eligible Employee’s
base salary as reflected in the payroll records of the applicable
Employer.  Salary shall not include amounts received by an employee after such
employee ceases to be an Eligible Employee or prior to becoming an Eligible
Employee.  Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Eligible Employee pursuant to all
qualified or nonqualified plans of the applicable Employer and shall be
calculated to include amounts not otherwise included in the Eligible Employee’s
gross income under Code Sections 125, 132, 402(e)(3), 402(h), or 403(b) pursuant
to plans or arrangements established by the Employers; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Eligible Employee.  Without limiting the foregoing, “Salary” shall not include
any amount paid pursuant to a disability plan or pursuant to a disability
insurance policy or distributions from nonqualified deferred compensation plans,
incentive payments of any kind, commissions, overtime, fringe benefits, or any
non-cash benefit.

 
2

--------------------------------------------------------------------------------

 



 
1.18           “Separation from Service” means a “separation from service” with
Company and its
Affiliates within the meaning of Code Section 409A(a)(2)(A)(i) and related
Treasury Regulations and other guidance, as determined by the Plan Administrator
in its discretion.
 
1.19          “STIP Payment” means the gross amount of an Eligible Employee’s
bonus under the annual cash Short-Term Incentive Plan adopted and maintained
each year by Company or its Participating Subsidiaries.   STIP Payments shall
not include amounts received by an employee after such employee ceases to be an
Eligible Employee or prior to becoming an Eligible Employee.  For purposes of
calculating benefits under the Plan, STIP Payment shall be calculated before
reduction for compensation voluntarily deferred or contributed by the Eligible
Employee pursuant to all qualified or nonqualified plans of the applicable
Employer, and shall be calculated to include amounts not otherwise included in
the Eligible Employee’s gross income under Code Sections 125, 132, 402(e)(3),
402(h), or 403(b) pursuant to plans or arrangements established by the Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Eligible Employee.
 
1.20          “Valuation Date” means:


(1)  
For purposes of valuing Plan assets and Eligible Employees’ Accounts for
periodic reports and statements, the date as of which such reports or statements
are made; and



(2)  
For purposes of determining the amount of assets actually distributed to the
Eligible Employee, his or her beneficiary, or an Alternate Payee (or available
for withdrawal), a date that shall not be more than thirty business days prior
to the date the check is issued to the Eligible Employee.



In any other case, the Valuation Date shall be the date designated by the Plan
Administrator (in its discretion) or the date otherwise set forth in this
Plan.  In all cases, the Plan Administrator (in its discretion) may change the
Valuation Date, on a uniform and nondiscriminatory basis, as is necessary or
appropriate.  Notwithstanding the foregoing, the Valuation Date shall occur at
least annually.


                                                   Article 2 - Company
Contributions


2.01           Company Contributions.  Company will make a deemed contribution
to each Eligible Employee’s Account in a percentage amount designated by the
Committee, in its sole discretion, of the Eligible Employee’s Salary and STIP
Payment, at the time that such Salary or STIP Payment is paid.


2.02           Excess Plan Participants.  Company will make an additional deemed
contribution to the Account of each Eligible Employee who was a participant in
the Excess Plan on or after January 1, 2013. The amount of such contribution
will be approximately equal to the difference between the amounts that the
Eligible Employee could have received under the Plan if contributions, if any,
under Section 2.01 had commenced upon satisfying any of the eligibility criteria
in Section 1.08(ii)-(iii), and the amount actually accrued under the Excess
Plan, in each case through December 31 of such year. Such payments shall be made
only for the portion of the calendar year

 
3

--------------------------------------------------------------------------------

 

 
prior to the individual becoming an Eligible Employee. Such calculation shall be
done at the Company’s discretion, using such assumptions and methodologies as
determined by the Company in its sole discretion. Amounts provided pursuant to
this Section will distributed in a lump-sum, in accordance with Section 6.01(2).
 
 
Article 3 - Vesting


3.01           Vesting of Company Contributions.  Except as otherwise determined
by the Plan Administrator in its sole discretion, and provided that the Eligible
Employee has not Separated from Service (other than due to death), an Eligible
Employee shall become one hundred percent (100%) vested in the Eligible
Employee’s Account after completing at least three (3) cumulative years of
service with any Employer(s).  For this purpose, years of service shall be
calculated on an elapsed-time, anniversary date of hire basis.  “Years of
cumulative service” shall include, without limitation, all service while an
active participant in the Plan or in the SERP, including active service prior to
any break in service.  An Employee’s service will be deemed to continue while on
approved leave of absence.  If an Eligible Employee dies prior to both
Separating from Service and satisfying the three-year vesting period, the
Eligible Employee’s Account shall vest in full and be paid out in accordance
with Section 6.05, below.


3.02           Amounts Not Vested.  Subject to the foregoing, any amounts
credited to an Eligible Employee’s Account that are not vested at the time of
the Eligible Employee’s Separation from Service shall be forfeited.


Article 4 – Investment Funds


Although no assets will be segregated or otherwise set aside with respect to an
Eligible Employee’s Account, the amount that is ultimately payable to the
Eligible Employee with respect to such Account shall be determined as if such
Account had been invested in some or all of the Investment Funds.  The Plan
Administrator, in its sole discretion, shall adopt (and modify from time to
time) such rules and procedures as it deems necessary or appropriate to
implement the deemed investment of the Eligible Employees’ Accounts.  Such
procedures generally shall provide that an Eligible Employee’s Account shall be
deemed to be invested among the available Investment Funds in the manner elected
by the Eligible Employee in such percentages and manner as prescribed by the
Plan Administrator.  In the event no election has been made by the Eligible
Employee, such Account will be deemed to be invested in the Investment Funds
designated by the Plan Administrator.  Eligible Employees shall be able to
reallocate their Accounts between the Investment Funds and reallocate amounts
newly credited to their Accounts at such time and in such manner as the Plan
Administrator shall prescribe.  Anything to the contrary herein notwithstanding,
an Eligible Employee may not reallocate Account balances between Investment
Funds if such reallocation would result in a non-exempt Discretionary
Transaction as defined in Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, or any successor to Rule 16b-3, as in effect when the reallocation is
requested.  The available Investment Funds shall be designated by the Plan
Administrator and may be changed from time to time by the Plan Administrator at
its discretion.


Article 5 - Accountings

 
4

--------------------------------------------------------------------------------

 



 
5.01           Eligible Employees’ Accounts.  At the direction of the Plan
Administrator, there shall be established and maintained on the books of the
Employer, a separate account for each Eligible Employee in order to reflect his
or her interest under the Plan.


5.02           Investment Earnings.  Each Eligible Employee’s Account shall
initially reflect the value of his or her Account’s interest in each of the
Investment Funds, deemed acquired with the amounts credited thereto.  Each
Eligible Employee’s Account shall also be credited (or debited) with the net
appreciation (or depreciation), earnings and gains (or losses) with respect to
the investments deemed made by his or her Account.  Any such net earnings or
gains deemed realized with respect to any investment of any Eligible Employee’s
Account shall be deemed reinvested in additional amounts of the same investment
and credited to the Eligible Employee’s Account.


5.03           Accounting Methods.  The accounting methods or formulae to be
used under the Plan for the purpose of maintaining the Eligible Employees’
Accounts shall be determined by the Plan Administrator.  The accounting methods
or formulae selected by the Plan Administrator may be revised from time to time
but shall conform to the extent practicable with the accounting methods used
under the Plan.


5.04           Valuations and Reports.  The fair market value of each Eligible
Employee’s Account shall be determined as of each Valuation Date.  In making
such determinations and in crediting net deemed earnings and gains (or losses)
in the Investment Funds to the Eligible Employees’ Accounts, the Plan
Administrator (in its discretion) may employ such accounting methods as the Plan
Administrator (in its discretion) may deem appropriate in order to fairly
reflect the fair market values of the Investment Funds and each Eligible
Employee’s Account.  For this purpose, the Plan Administrator may rely upon
information provided by the Plan Administrator or other persons believed by the
Plan Administrator to be competent.


5.05           Statements of Eligible Employee’s Accounts.  Each Eligible
Employee shall be furnished with periodic statements of his or her interest in
the Plan.


Article 6 - Distributions


6.01           Distribution of Account Balances.


 
(1)
Participants in SERP.  Distribution of the balance credited to the Account of
any Eligible Employee who was a participant in the SERP will be made according
to the time and form provisions applicable to that Eligible Employee’s benefits
under the SERP.  Sections 6.01(2), 6.02, 6.03, 6.04 and 6.05 shall not apply to
the Eligible Employees described above in this Section 6.01(1).


 
5

--------------------------------------------------------------------------------

 

 
(2)
Other Eligible Employees.  Except to the extent the Eligible Employee has
elected otherwise under this Section 6 at the time of deferral, distribution of
the balance credited to an Eligible Employee’s Account shall be made in a single
lump sum as soon as reasonably practicable (but in any event within 90 days)
following the date that is seven (7) months following Separation from Service.



 
(3)
DROs.  In the case of an Alternate Payee (as defined in Section 7.01(1)), to the
extent allowable under Code Section 409A, distribution shall be made as directed
in a domestic relations order approved by the Plan Administrator, but only as to
the portion of the Eligible Employee’s Account which the domestic relations
order states is payable to the Alternate Payee.



6.02           Election of Installment Payments.  In lieu of the single sum
payment under Section 6.01, an Eligible Employee may elect in writing, on such
form or in such other manner as it may prescribe, and file with the Plan
Administrator an election that payment of amounts credited to the Eligible
Employee’s Account be made in from 2 to 10 equal annual
installments.  Installment payments elected before September 17, 2013 will be
considered separate payments for purposes of Code Section 409A.  Installment
payments will commence as soon as reasonably practicable (but in any event
within 90 days) following the date that is seven (7) months following Separation
from Service (“Benefit Commencement Date”), and subsequent installments will be
paid on each anniversary of the Benefit Commencement Date thereof until all
installments are paid.  However, if during the installment payment period after
the Benefit Commencement Date the Account balance plus the Eligible Employee’s
interest in all other Aggregated Plans is less than the dollar limit set forth
in Code Section 402(g)(1)(B) in the aggregate, the value of the remaining
installments and such other interest(s) may be accelerated by written election
of the Plan Administrator and subsequently paid as a lump sum at the sole
discretion of the Plan Administrator, except to the extent that would result in
a violation of Code Section 409A.  Notwithstanding anything in this Section 6.02
to the contrary, if the Eligible Employee’s vested Account balance on the
Benefit Commencement Date is less than $50,000, and prior to September 17, 2013
the Eligible Employee elected pursuant to this Section 6.02 to receive payment
in installments, then the distribution election described in this Section 6.02
shall be disregarded and the Eligible Employee’s entire vested Account balance
shall be paid in a lump sum distribution as described in Section 6.01(2) above.


6.03           Timing of Elections.


(1)  
General Rule.  The election described in Section 6.02 shall be made no later
than December 31 of the calendar year immediately preceding the calendar year in
which the Salary or STIP Payment commences to be earned that is the basis of the
Company Contribution for which an election is being made, in accordance with
such procedures established by the Company in its sole discretion.



 
(2)  
Initial Eligibility.  Notwithstanding Section 6.03(1), an Eligible Employee that
is newly eligible to participate in the Plan (or in any Aggregated Plan) must
make an election regarding whether distributions shall be made in a lump-sum or
installments, as provided in Section 6.02.  Such election must be made within
thirty (30) days after he or she first becomes an Eligible Employee (or within
such other earlier deadline as may be established by the Company, in its sole
discretion) but only with respect to Company Contributions attributable to
Salary and STIP Payments that are paid with respect to services performed after
such election is made; provided, however, that for this purpose only such thirty
(30) day period shall begin to run on the date that the Eligible Employee first
becomes eligible to participate in this Plan (or, if earlier, any Aggregated
Plan). In the event an Eligible Employee fails to timely make such election,
Section 6.01(2) shall apply.   Notwithstanding anything to the contrary herein,
no Company Contributions shall be earned or made to a newly Eligible Employee’s
Account with respect to service performed prior to the earlier of (1) the day
after the Eligible Employee returns an initial election pursuant to Section
6.03(2) or (2) 31 days after the individual first qualifies as an Eligible
Employee.

 


 
6

--------------------------------------------------------------------------------

 
 
(3) Performance-Based Compensation.  Notwithstanding Section 6.03(1), with
respect to STIP Payments that qualify as “Performance-Based Compensation,” the
Company may, in its sole discretion, permit an election pertaining to Company
Contributions attributable to such Performance-Based Compensation to be made no
later than six (6) months before the end of the performance service period and
in accordance with Code Section 409A.  For this purpose, “Performance-Based
Compensation” shall be compensation, the payment or amount of which is
contingent on pre-established organizational or individual performance criteria,
which satisfies the requirements of Code Section 409A.


 
6.04           Change in Distribution Election.  An Eligible Employee may change
a distribution election previously made pursuant to Section 6.02 only in
accordance with the rules under Code Section 409A.  Generally, a subsequent
election pursuant to this Section 6.04:  (1) cannot take effect for twelve (12)
months, (2) must occur at least twelve (12) months before the first scheduled
payment, and (3) must defer a previously elected distribution at least five (5)
additional years.  The Plan Administrator may establish additional rules or
restrictions on changes in distribution elections.


6.05           Death Distributions.  If an Eligible Employee dies before the
balance of his or her Account has been distributed (whether or not the Eligible
Employee had previously had a Separation from Service), the Eligible Employee’s
Account shall be distributed in a single lump sum to the beneficiary designated
or otherwise determined in accordance with Section 6.07, as soon as practicable
the date of death (but in any event within 90 days after the date of death).


 6.06           Effect of Change in Eligible Employee Status.  If an Eligible
Employee ceases to be an Eligible Employee but does not experience a Separation
from Service, the balance credited to his or her Account shall continue to be
credited (or debited) with appreciation, depreciation, earnings, gains or losses
under the terms of the Plan and shall be distributed to him or her at the time
and in the manner set forth in this Section 6.


6.07           Payments to Incompetents.  If any individual to whom a benefit is
payable under the Plan is a minor or if the Plan Administrator determines that
any individual to whom a benefit is payable under the Plan is incompetent to
receive such payment or to give a valid release therefor, payment shall be made
to the guardian, committee, or other representative of the estate of such
individual which has been duly appointed by a court of competent
jurisdiction.  If no guardian, committee, or other representative has been
appointed, payment may be made to any person as custodian for such
 

 
7

--------------------------------------------------------------------------------

 
 
individual under the California Uniform Transfers to Minors Act (or similar law
of another state) or may be made to or applied to or for the benefit of the
minor or incompetent, the incompetent’s spouse, children or other dependents,
the institution or persons maintaining the minor or incompetent, or any of them,
in such proportions as the Plan Administrator from time to time shall determine;
and the release of the person or institution receiving the payment shall be a
valid and complete discharge of any liability of Company with respect to any
benefit so paid.


6.08           Beneficiary Designations.  Each Eligible Employee may designate,
in a signed writing delivered to the Plan Administrator, on such form or in such
other manner as it may prescribe, one or more beneficiaries to receive any
distribution which may become payable under the Plan as the result of the
Eligible Employee’s death.  Such an Eligible Employee may designate different
beneficiaries at any time by delivering a new designation in like manner.  Any
designation shall become effective only upon its receipt by the Plan
Administrator, and the last effective designation received by the Plan
Administrator shall supersede all prior designations.  If such an Eligible
Employee dies without having designated a beneficiary or if no beneficiary
survives that Eligible Employee, that Eligible Employee’s Account shall be
payable to the beneficiary or beneficiaries designated or otherwise determined
under the PG&E Corporation Retirement Savings Plan or any predecessor qualified
retirement plan sponsored by Company or any of its subsidiary companies.


6.09           Undistributable Accounts.  Each Eligible Employee and (in the
event of death) his or her beneficiary shall keep the Plan Administrator advised
of his or her current address.  If the Plan Administrator is unable to locate
the Eligible Employee or beneficiary to whom an Eligible Employee’s Account is
payable under this Section 6, the Eligible Employee’s Account shall be frozen as
of the date on which distribution would have been completed in accordance with
this Section 6, and no further appreciation, depreciation, earnings, gains or
losses shall be credited (or debited) thereto.  Company shall have the right to
assign or transfer the liability for payment of any undistributable Account to
the Eligible Employee’s former Employer (or any successor thereto).


6.10           Plan Administrator Discretion.  Within the specific time periods
described in this Section 6, the Plan Administrator shall have sole discretion
to determine the specific timing of the payment of any Account balance under the
Plan.


Article 7 - Domestic Relations Orders


7.01           Domestic Relations Orders.  The Plan Administrator shall
establish written procedures for determining whether a domestic relations order
purporting to dispose of any portion of an Eligible Employee’s Account is a
domestic relations order within the meaning of Section 414(p) of the Code that
is acceptable to the Plan (a “DRO”).


(1)  
No Payment Unless a DRO.  No payment shall be made to any person designated in a
domestic relations order (an “Alternate Payee”) until the Plan Administrator (or
a court of competent jurisdiction reversing an initial adverse determination by
the Plan Administrator) determines that the order is a DRO.  Payment shall be
made to each Alternate Payee as specified in the DRO.



 
8

--------------------------------------------------------------------------------

 
 
(2)  
Time of Payment.  Payment may be made to an Alternate Payee in the form of a
lump sum, at the time specified in the DRO, but no earlier than the date the DRO
determination is made by the Plan.



(3)  
Hold Procedures.  Notwithstanding any contrary Plan provision, prior to the
receipt of a domestic relations order, the Plan Administrator may, in its sole
discretion, place a hold upon all or a portion of an Eligible Employee’s Account
for a reasonable period of time (as determined by the Plan Administrator in
accordance with Code Section 409A) if the Plan Administrator receives notice
that (a) a domestic relations order is being sought by the Eligible Employee,
his or her spouse, former spouse, child or other dependent, and (b) the Eligible
Employee’s Account is a source of the payment under such domestic relations
order.  For purposes of this Section 7.01, a “hold” means that no withdrawals,
distributions, or investment transfers may be made with respect to an Eligible
Employee’s Account.  If the Plan Administrator places a hold upon an Eligible
Employee’s Account pursuant to this Section 7.01, it shall inform the Eligible
Employee of such fact.



Article 8 - Tax Withholding


Each Eligible Employee shall be responsible for FICA taxes on amounts credited
to his or her Account under Section 2.  Without limiting the foregoing, the
applicable Employer shall have the right to withhold such amounts from other
payments due to the Eligible Employee.  Company Contributions will not be
reduced to cover Eligible Employees’ FICA tax liabilities.


The applicable Employer, as applicable, will withhold from other amounts owed to
an Eligible Employee or require the Eligible Employee to remit to Employer, as
applicable, an amount sufficient to satisfy federal, state and local tax
withholding requirements with respect to any Plan benefit or the vesting,
payment or cancellation of any Plan benefit.


Article 9 - Administration of the Plan


9.01           Plan Administrator.  The Employee Benefit Committee of Company is
hereby designated as the administrator of the Plan (within the meaning of
Section 3(16)(A) of ERISA).  The Plan Administrator delegates to the most senior
human resource officer for Company, or his or her designee, the authority to
carry out all duties and responsibilities of the Plan Administrator under the
Plan.  The Plan Administrator shall have the authority to control and manage the
operation and administration of the Plan.


9.02           Powers of Plan Administrator.  The Plan Administrator shall have
all discretion and powers necessary to supervise the administration of the Plan
and to control its operation in accordance with its terms, including, but not by
way of limitation, the power to interpret the provisions of the Plan and to
determine, in its sole discretion, any question arising under, or in connection
with the administration or operation of, the Plan.
 
 
 
9

--------------------------------------------------------------------------------

 


9.03           Decisions of Plan Administrator.  All decisions of the Plan
Administrator and any action taken by it in respect of the Plan and within the
powers granted to it under the Plan shall be conclusive and binding on all
persons and shall be given the maximum deference permitted by law.


Article 10 - Modification or Termination of Plan


10.01  Employers’ Obligations Limited.  The Plan is voluntary on the part of the
Employers, and the Employers do not guarantee to continue the Plan.  Company at
any time may, by appropriate amendment of the Plan, or suspend Company
Contributions , with or without cause.


10.02           Right to Amend or Terminate.  The Board of Directors, acting
through the Committee, reserves the right to alter, amend, or terminate the
Plan, or any part thereof, in such manner as it may determine, for any reason
whatsoever.


(1)  
Limitations.  Any alteration, amendment, or termination shall take effect upon
the date indicated in the document embodying such alteration, amendment, or
termination, provided that no such alteration or amendment shall divest any
portion of an Account that is then vested under the Plan.



(2)  
Appendices.  Notwithstanding the above, the Plan Administrator may amend the
Appendices in its discretion.

 
10.03           Effect of Termination.  If the Plan is terminated, the balances
credited to the Accounts of the Eligible Employees affected by such termination
shall be distributed to them at the time and in the manner set forth in Section
6; provided, however, that the Plan Administrator, in its sole discretion, may
authorize accelerated distribution of Eligible Employees’ Accounts to the extent
provided in Treasury Regulation Sections 1-409A-3(j)(4)(ix) (A) (relating to
terminations in connection with certain corporate dissolutions), (B) (relating
to terminations in connection with certain change of control events), and
(C) (relating to general terminations).


Article 11 - General Provisions


11.01           Inalienability.  Except to the extent otherwise directed by a
domestic relations order which the Plan Administrator determines is a DRO (as
defined in Section 7.01) or mandated by applicable law, in no event may either
an Eligible Employee, a former Eligible Employee or his or her spouse,
beneficiary or estate sell, transfer, anticipate, assign, hypothecate, or
otherwise dispose of any right or interest under the Plan; and such rights and
interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution, or other legal process.


11.02           Rights and Duties.  Neither the Employers nor the Plan
Administrator shall be subject to any liability or duty under the Plan except as
expressly provided in the Plan, or for any action taken, omitted, or suffered in
good faith.


11.03           No Enlargement of Employment Rights.  Neither the establishment
or maintenance of the Plan nor any action of any Employer or Plan Administrator,
shall be held or construed to confer upon any individual any right to be
continued as an Employee nor, upon dismissal, any
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
right or interest in any specific assets of the Employers other than as provided
in the Plan.  Each Employer expressly reserves the right to discharge any
Employee at any time, with or without cause or advance notice.


11.04.           Apportionment of Costs and Duties.  All acts required of the
Employers under the Plan may be performed by Company for itself and its
Participating Subsidiaries, and the costs of the Plan may be equitably
apportioned by the Plan Administrator among Company and the other
Employers.  Whenever an Employer is permitted or required under the terms of the
Plan to do or perform any act, matter or thing, it shall be done and performed
by any officer or employee of the Employer who is thereunto duly authorized by
the board of directors of the Employer.  Each Participating Subsidiary shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Eligible Employees or for reimbursing Company for the cost of such payments, as
determined by Company in its sole discretion.  In the event the respective
Participating Subsidiary fails to make such payment or reimbursement, and
Company does not exercise its discretion to make the payment on such
Participating Subsidiary’s behalf, participation in the Plan by the Eligible
Employees of that Participating Subsidiary shall be suspended in a manner
consistent with Code Section 409A.  If at some future date, the Participating
Subsidiary makes all past-due payments and reimbursements, plus interest at a
rate determined by Company in its sole discretion, the suspended participation
of its Eligible Employees eligible to participate in the Plan will be recognized
in a manner consistent with Code Section 409A.  In the event the respective
Participating Subsidiary fails to make such payment or reimbursement, an
Eligible Employee’s (or other payee’s) sole recourse shall be against the
respective Participating Subsidiary, and not against Company.  An Eligible
Employee’s participation in the Plan shall constitute agreement with this
provision.


11.05           Applicable Law.  The provisions of the Plan shall be construed,
administered, and enforced in accordance with the laws of the State of
California and, to the extent applicable, ERISA.  The Plan in intended to comply
with the provisions of Code Section 409A.  However, Company makes no
represtation that the benefits provided under the APAlan will comply with Code
Section 409 A and makes no undertaking to prevent Code Section 409A from
applying to the benefits provided under the Plan or to mitigate its effects on
any deferrals or payments made under the Plan.


11.06          Severability.  If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included.


11.07           Captions.  The captions contained in and the table of contents
prefixed to the Plan are inserted only as a matter of convenience and for
reference and in no way define, limit, enlarge, or describe the scope or intent
of the Plan nor in any way shall affect the construction of any provision of the
Plan.

 
11

--------------------------------------------------------------------------------

 

 




APPENDIX A
PARTICIPATING SUBSIDIARIES
(As of January 1, 2013)






– Pacific Gas and Electric Company
– All U.S. subsidiaries of PG&E Corporation or the above-named corporation(s)



 
12

--------------------------------------------------------------------------------

 
